DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanie et al. (US 2016017446) in view of Laukhur et al. (US 20130263515).
	Regarding claims 1, 17 and 20, Kanie et al. discloses a hole plug 10 Fig. 1A configured to be secured within a hole of a component (and method of assembling plug with a component), the hole plug comprising: a main body 12 having an inner surface, a perimeter 14, and which includes a center axis 30, wherein the center axis is substantially perpendicular to the inner surface and defines an axial direction; and a securing member 24 extending axially from the inner surface and including a base directly secured to the inner surface of the main body and a cantilevered protuberance 28 at least partially axially spaced from the inner surface and partially extending along a circumferential path, wherein the circumferential path is a parallel curve of the perimeter positioned inward from the perimeter.  However, Kanie et al. fails to explicitly disclose the configuration of the protuberance having a wave-like shape profile.  Laukhur et al., a hole plug 2, Fig. 1, discloses the use of protuberances having a wave-like profile.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanie et al. protuberance having a wave-like as taught by Laukhur et al. in order to allow the protuberances to be flexible, resulting in the hole plug having impressionable securing members able to comply with hole size variation, allowing looser tolerances for a hole configured to receive the hole plug. (Para. 0023 of Laukhur et al.) 	Regarding claim 2, Kanie et al. as modified discloses wherein a distal end of the protuberance 28 extends toward the perimeter 14 of the main body 12. 	Regarding claim 3, Kanie et al. as modified  discloses wherein no portion of the securing member 24 extends beyond the perimeter 14 of the main body 12.
 	Regarding claim 4, Kanie et al. discloses the invention as claimed above but fails to explicitly disclose that the base is spaced from the center axis of the main body more than half the distance between the center axis of the main body and the perimeter of the main body.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the distance between the base and the main body center axis and perimeter to any number of ranges (i.e. more than half the distance) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 	Regarding claim 5, Kanie et al. as modified discloses wherein the distal end of the protuberance 28 is spaced from the center axis 30 farther than the outermost surface of the base.
 	Regarding claim 7, Kanie et al. as modified discloses the invention as claimed above but fails to  explicitly disclose wherein the protuberance forms a series of curves.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)  	Regarding claim 9, Kanie et al. as modified discloses wherein the protuberance comprises a lower surface at a distal end thereof, wherein the lower surface is axially spaced from the inner surface of the main body but fails to explicitly disclose that it is spaced by at least half the total height of the base measured between the inner surface and an upper end of the base.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the distance between the base and the main body center axis and perimeter to any number of ranges (i.e. at least half the total height) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 	Regarding claim 10, Kanie et al. as modified discloses wherein the hole plug 10 comprises at least two securing members 24.
 	Regarding claim 11, Kanie et al. as modified discloses wherein the securing members 24 are spaced equidistantly from one another along the circumferential path. 	Regarding claim 12, Kanie et al. as modified discloses wherein the securing members 24 extend individually from the inner surface of the main body 12 so that at least a portion of the inner surface along the circumferential path between the securing members is uninterrupted.
	Regarding claim 13, Kanie et al. as modified discloses the invention as claimed above but fails to explicitly disclose wherein a length of the portion of the inner surface along the circumferential path between the securing members 28 that is uninterrupted is greater than the length of the portion of the inner surface along the circumferential path directly connected to the base of the securing members.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the distance between the base and the main body center axis and perimeter to any number of ranges (i.e. greater than the length) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 	Regarding claim 14, Kanie et al. as modified discloses wherein the securing member 24 comprises a cantilevered protuberances 28, but fails to explicitly disclose a duplicate protuberance.  Nevertheless,   it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 	Regarding claim 15, Kanie et al. as modified discloses wherein the protuberances 28 extend from the base in opposite directions along the circumferential path.
 	Regarding claim 16, Kanie et al. as modified discloses a ridge 25 protruding axially along the perimeter of the main body 12 and substantially perpendicular to the inner surface of the main body. 	Regarding claim 18, Kanie et al. as modified discloses wherein deflecting the protuberance 28 includes pivoting the protuberance about an axis substantially parallel to the center axis 30. 	Regarding claim 19, Kanie et al. as modified discloses contacting the inner surface of the hole plug 10 with a first surface of the panel 80 and contacting the protuberance 28 with a second surface 86 of the panel. 	

  	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanie et al. in view of  Laukhur et al. and further in view of Smutny et al. (US 7757997). 	Regarding claim 6, Kanie et al. discloses the invention as claimed above but fails to explicitly disclose wherein the protuberance includes a plurality of steps.  Smutny et al., a hole plug 10 Fig. 7 having a protuberance 24 including a plurality of steps 28, 30, 32.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the protuberance of Kanie et al. with steps as taught by Smutny et al. in order to be attached securely to panels within a wide range of thicknesses. (Col. 3, Ln. 8-15 of Smutny et al.)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanie et al. in view of Laukhur et al. and further in view of Kraus (US 5454479).
 	Regarding claim 8, Kanie et al. discloses the invention as claimed above but fails to explicitly disclose the configuration of the protuberance includes at least one concave and one convex portion.  Kraus, a hole plug 1 Fig. 9 having a protuberance that includes at least one concave and one convex portion.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shape of the protuberance to one concave and convex portion as taught by Kraus in order to allow the protuberances to be flexible and comply with hole size variation improving securing means to a panel.  (Col. 1, Ln.59 – Col. 2, Ln. 11 of Kraus) 	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675